The opinion of this Court was delivered by
Gibson, C. J.
The promise on which this action is brought, being to no particular person or set of persons by name, could be enforced, in England, only by a bill in equity; but as our equity powers have not yet been extended to such a case, we are compelled to resort to an action as a substitute for a bill. Why should we higgle about technical eongruity, after the very first step has been a departure from all eongruity? The object is to compel *15the promissor to pay; and any means that can produce that effect, may be resorted to in order to prevent a failure of justice. The action ought to he supported whether the promissor were joined as a plaintiff or not; his name could at most be surplusage; but as no one is legally hound by a promise to himself, the contract in this ease was in part void, but good for the residue, and' the name of the promissor was properly dropped as that of a plaintiff; at least it lessened the appearance, of irregularity.
Nor is it of consequence that the building committee had finished the edifice and been discharged. Though functi officio as to that, they were still trustees for the recovery of this debt. It is of no importance that another committee had been raised to “ wait on William Chambers in reference to his obligation.” Even had the congregation desired to transfer this chose in action to another committee, so as to enable them to sue in their own names, it could not have done so: and the only course was to sue in the names of the surviving members of the original committee.
Judgment affirmed.